Citation Nr: 0604674	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, BL


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) that denied the veteran's claim to 
reopen his claim of service connection for a back disorder.  

In January 2006, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Newark, New Jersey, at which the 
Board granted a motion to advance this case on the Board's 
docket.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1995, the RO 
denied a claim of entitlement to service connection for a 
back condition.  That decision is now final.

2.  Evidence submitted subsequent to the May 1995 decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1995 decision, the RO denied the veteran's claim for 
entitlement to service connection for a back disability on 
the basis that the veteran's back condition was a temporary 
condition that resolved with treatment and "no permanent 
residual disability was shown" at the time of the veteran's 
separation from service.  The veteran did not appeal that 
issue and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

A claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The most recent and final denial of this claim was the RO's 
decision dated in May 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's May 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The evidence of record at the time of the RO's May 1995 
decision included the veteran's service medical records and a 
June 1962 VA examination report.  

At the time of the RO's May 1995 denial of the claim there 
was no competent evidence showing that the veteran's back 
condition continued after service or that any post-service 
back condition was related to service.  

Relevant evidence received since the RO's May 1995 decision 
includes, but is not limited to: private medical records; a 
VA Spine examination report dated in January 2004; letters 
from Dr. Lombardi; and the veteran's sworn testimony.

The January 2004 VA Spine examination report showed that the 
examiner did not review the claims folder.  However, upon 
examining the veteran the examiner diagnosed him with chronic 
low back pain and "failed low back syndrome."  The examiner 
noted that the veteran had an MRI in October 2003 that showed 
scarring of the L4-L5 level, a disc bulge at L3-L4, and 
spinal stenosis at L1-L2-L3.

Dr. Lombardi's January 2006 letter showed that he oversaw the 
veteran's care, that the veteran suffered from chronic back 
pain, that the veteran has had multiple back surgeries and 
epidural injections, and that, in his opinion, it was more 
likely than not that the veteran's back pain was related to 
his work in the army.  

The veteran testified that he first suffered from back pain 
in 1952.  He related the onset of the back pain to an 
incident during service when he lifted a pot of water.  Two 
other cooks had to carry him to sick call.  Service medical 
records dated in 1952 showed that the veteran complained of 
lower back pain after picking up a pot in the mess hall and 
could not straighten up.  The VA Spine examination report 
from January 2004 showed that the veteran suffered from 
chronic low back pain and "low back failure syndrome."  Dr. 
Lombardi's January 2006 letter that the veteran suffered from 
chronic back problems and that it was his opinion that the 
veteran's back pain was related to his work in the Army.  
Service connection was initially denied because there was no 
evidence that the veteran's back injury continued after 
service.  There was also no medical nexus opinion linking the 
veteran's current disability to his service.  The recently 
submitted evidence was not of record at the time of the RO's 
May 1995 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The evidence is material 
as it relates to an unestablished fact necessary to 
substantiate the claim; that is, it goes to showing that the 
veteran has a current back disability that was related to 
service.  This evidence raises a reasonable possibility of 
substantiating the claim and, accordingly, the claim should 
be reopened.  

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for degenerative joint disease of the lumbar spine, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.  


ORDER

The claim of entitlement to service connection for a back 
condition is reopened.  


REMAND

As an initial matter, the January 2004 VA Spine examination 
report, in which the examiner diagnosed the veteran with 
chronic low back pain and "failed low back syndrome" does 
not show that the examiner reviewed the claims folder.  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one [emphasis added].  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The veteran should be afforded a VA orthopedic spine 
examination to determine whether his back disability was 
caused or aggravated by any injuries he may have sustained in 
service.  


The appeal is REMANDED for the following:

1.  The veteran should be scheduled for 
a VA orthopedic examination of the 
veteran's spine at the Brooklyn, New 
York, VAMC to diagnose and determine the 
etiology of any back disability present.  
The veteran's claims folder, including a 
copy of this REMAND and a transcript of 
the January 2006 Travel Board hearing 
must be made available to the VA medical 
examiner in conjunction with the 
examination and the examiner should note 
that fact in his examination report.

2.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any diagnosed 
spine disorder was initially manifested 
during the veteran's service or was 
aggravated by a service-connected disease 
or injury.  The examiner should provide a 
complete rationale for the opinion 
expressed.  Should the examiner diagnose 
a spine disorder but conclude that it is 
not related to the veteran's active 
service, the examiner should specifically 
comment on the January 2006 letter from 
Dr. Lombardi, and the service medical 
records reflecting an in-service injury.  

3.  After completion of the above, and 
following any further appropriate 
development, the claim at issue must be 
readjudicated to determine whether 
service connection is warranted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an appropriate 
amount of time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


